TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00580-CV


Atmos Energy Corporation, as successor by merger to TXU Gas Company,
Allied Coalition of Cities, and City of Dallas, Appellants

v.

Railroad Commission of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-04-002652, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


O R D E R
PER CURIAM
		Atmos Energy Corporation (Atmos) and Allied Coalition of Cities (ACC) have
filed a motion styled "Joint Motion to Dismiss Appeal in Part" advising the Court that they have
reached a settlement agreement, approved by all of the cities comprising ACC, and that they
wish to dismiss their appeals in this cause.  None of the other parties to the appeal oppose this
motion and the dismissal of ACC's and Atmos's appeals will not prejudice the remaining parties. 
Accordingly, we grant the motion, and dismiss the appeals of Atmos Energy and ACC in this cause. (1)
See Tex. R. App. P. 42.1(a)(1), (b).
		It is ordered April 24, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
1.   This dismissal does not pertain to City of Dallas's appeal in this cause, which remains
pending.  Nor does it affect the status of any party as appellee opposing Dallas's appeal.